DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 9-11 have been newly added.
Applicant’s amendment filed October 12, 2021 overcomes the following objection/rejection(s) from the last Office Action of July 15, 2021:
Objections to the specification for minor informalities

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1 (and further claim 8) Applicant argues, “The combination of CN ‘682 and CN ‘698 does not teach these limitations because (1) the prior art does not disclose extracting frame images from dynamic images of a subject taken from different directions and (2) the prior art does not teach or suggest correcting the area or volume as claimed (remarks, 10).”
Examiner respectfully disagrees. Regarding argument 1, it is emphasized that CN ‘682 teaches imaging dynamic states of respiratory and blood flow for diagnosing “a target region” (paragraph 0003).  A target region could be predetermined or selective during imaging, and the reference does not preclude the possibility of looking at “other” target region(s).  In addition to the prior cited art, CN ‘698 further discloses, “Medical image diagnostic apparatus is an ultrasonic diagnostic apparatus, an X-ray image diagnostic apparatus, an X-ray CT apparatus and 
Additionally, regarding the second argument and further the Applicant argues, “there is no disclosure, teaching, or suggestion for applying the correction of offset, gain, or defective pixel disclosed in paragraph 119 of CN ‘682 to the calculated area of CN ‘698 (remarks, 11)”, the combination of CN ‘698 and CN ‘682 are used in order to obviate “correcting the area or volume as claimed (remarks, 10).” 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, CN ‘698 and CN ‘682 both relate to medical imaging device, in which the images are corrected to account for imaging conditions (‘682) and motion of the heart i.e., area/volume of the heart in motion (‘698). Further, in order to receive the most accurate image, it would have been obvious to one of ordinary skill in the art to consider correcting a resultant image to take into account offsets from imaging conditions and dynamic motion for diagnostic purposes. The motivation to combine is gleaned from the prior arts themselves and not from applicant’s disclosure.  Further CN ‘682 discloses, “which can perform offset correction processing, gain correction processing, defective pixel correction processing and so on (paragraph 0079).” Thus, “and so on” further implies there is additional correction processing that can be included in the system.
Regarding dependent claim 4, Applicant argues, “there is no indication in CN ‘682 that multiple dynamic images are obtained from different directions (remarks, 12).” The argument is similar to claim 1 above.  Applicant is directed to the response to claim 1 above for clarity as it applies to claim 4 as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over a machine translation of CN 104188682 (hereinafter CN ‘682), and further in view of a machine translation of CN 102821698 (hereinafter CN ‘698).
Regarding independent claim 1, CN ‘682 discloses a dynamic image analysis apparatus (Page 2, “The invention relates to chest diagnosis auxiliary information generating system, diagnosis support information with high precision of 1 dynamic shoot is capable of providing respective related to the respiratory and blood flow”) comprising a hardware processor (paragraph 0067, “the breast diagnosis support information generating system 100 is configured to control the shooting device”) that:
from each frame image of each of dynamic images obtained by radiographing a cyclic dynamic state of a subject from different directions (Page 2, “The invention relates to chest diagnosis auxiliary information generating system, diagnosis support information with high precision of 1 dynamic shoot is capable of providing respective related to the respiratory and blood flow;” Paragraph 0003, “continuous irradiation pulse of radiation from a radiation source at 1 seconds in the shot for several times, to  capture the dynamic of the diagnosing target region;” Radiographing the chest is well known in the art to produce cyclic dynamic states of a subject due to breathing occurring in the lungs, and the heartbeat of an individual),  calculates a characteristic amount relating to the dynamic state of the subject (Paragraph 0121, “when using the characteristic amount related to the dynamic image calculation and the dynamic, needs a plurality of frame images.” Paragraph 0145, “respectively calculating the characteristic quantity of an aspiration and a characteristic amount of the exhalation (step S104)”);
based on the calculated characteristic amount, extracts at least one set of frame images having phases of the dynamic state of the subject most similar to one another from the dynamic images (Paragraph 0143, “quiet exhalation image can be from a series of frame images extracted diaphragm position is located at the highest position of the image is obtained;” the quiet exhalation images in this scenario are created from multiple frames where the diaphragm is at a similar position (highest) across the data set. Thus, images of all the same state (quiet exhalation) are extracted);
based on a set value of an imaging condition in the radiographing (Paragraph 0077, “Image reading conditions such as a frame rate, frame interval, a pixel size (combining (binning) size), image size (matrix size) and so on.” E.g., from x-ray radiation),  the imaging condition affecting the area and the volume of the subject that are calculated from the dynamic images, corrects (i) the calculated area of the subject or (ii) the calculated volume of the subject (Paragraph 0119, “The correction process in step S11, according to the need for offset correction processing, gain correction processing 3 for correction processing of defective pixel correction processing;” correction being applied as a result of the imaging conditions); and
CN ‘682 fails to explicitly disclose as further recited, however CN ‘698 discloses from each of the frame images of each of the extracted at least one set, calculates an (Paragraph 0006, “according to the dynamic image of the heart obtained by the ultrasonic diagnostic apparatus of the outline of the heart is calculated out, by calculating the area and volume of the heart.”);
based on the calculated area of the subject, calculates a volume of the subject for each of the extracted at least one set (Paragraph 0006, “according to the dynamic image of the heart obtained by the ultrasonic diagnostic apparatus of the outline of the heart is calculated out, by calculating the area and volume of the heart.”).
based on (i) the volume calculated based on the corrected area or (ii) the corrected volume, estimates an evaluation index  (abstract, “generating diagnosis support information related to the respiration of the body;” diagnosis support information is being read as an evaluation index) of a function of the subject (paragraph 0118, “Picture 7 is the using area/length method embodiment 2 to explain input diagram of principle of a volume AV;” the volume is inherently based upon the area from the stated equation and the area has been previously determined to be based on a dynamic image of the heart being corrected accounting for the motion present.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘698 in order to further advance medical image diagnostic apparatuses through re-input multi-dimensional information (abstract).
(Paragraph 0012, “dynamically a plurality of frame image can be continuously irradiated with radiation from the radiation source to obtain the shot represented on the chest of the body;” “continuous irradiation” and “dynamic images” must be at a variety of viewpoints/angles, due to the fact that viewing from one viewpoint/angle lacks value in terms of patient diagnosis), and wherein the evaluation index of the function of the subject includes an evaluation index of a respiratory function (Paragraph 0110, “found by the dynamic chest obtained by shooting the dynamic image is mainly used for dynamic analysis of the respiratory function, blood flow, etc;” dynamic analysis of the respiratory function is read as the evaluation index of the function of the subject including an evaluation index of respiratory function).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, CN ‘682 in the combination further discloses a display that displays the estimated evaluation index (abstract, “generating diagnosis support information related to the respiration of the body;” Paragraph 0011, “a display unit which displays the diagnosis support information generated by the image analyzing unit”).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, CN ‘682 in the combination further discloses wherein the display further (Paragraph 0133, “First, a display part 34 for displaying the selected through image analysis type for generating diagnosis support information (respiration, blood flow, respiration and blood flow) selection screen;” frames are extracted prior, and are considered to be diagnosis support information, that can then be displayed).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, CN ‘682 in the combination further discloses a dynamic image analysis system (Page 2, “The invention relates to chest diagnosis auxiliary information generating system, diagnosis support information with high precision of 1 dynamic shoot is capable of providing respective related to the respiratory and blood flow”) comprising:
the dynamic image analysis apparatus according to claim 1 (see claim 1 analysis);
an imaging apparatus that radiographs the dynamic state of the subject (Page 1, “in the shooting device (1) through dynamic shooting multiple frame image obtained between the plurality of frame images”); and
a display apparatus that displays the estimated evaluation index (Paragraph 0011, “a display unit which displays the diagnosis support information generated by the image analyzing unit”).
Regarding independent claim 8, the references and analysis of claim 1 apply directly. Additionally, CN ‘682 in the combination further discloses a non-transitory (Paragraph 0084, “various kinds of processing programs and expanded in the RAM, according to the program executing the following various processing”).
Regarding dependent claim 9, the rejection of claim 4 is incorporated herein. Additionally, CN ‘682 in the combination discloses wherein the at least one set of frame images includes at least one frame image from the dynamic image of the front of the chest (figure 8 shows imaging the chest from the front of the chest; Paragraph 0108, “preferably the radiation detecting section 13 of the shot body side surface, namely to shoot through the surface of a radiation photographing object;” the body surface is typically construed as either the front or rear of a person) and at least one frame image from the dynamic image of the side (Paragraph 0080, “holding part 15 than the radiation detecting part 13 is closer to the shot object side”) of the chest (Paragraph 0011, “based on the acquired by the shooting unit generating image data related to the chest of the body of said shot;”). Being that all of the imaging conditions are met (side and front) the extracted frames have the possibility to be of one from the front and one from the side. 
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, CN ‘682 in the combination fails to explicitly disclose wherein the at least one set of frame images includes at least one frame image for each of the different directions from which the dynamic images are obtained. 

Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, CN ‘682 in the combination discloses wherein the different directions include a frontal direction (figure 8 shows imaging the chest from the front of the chest; Paragraph 0108, “preferably the radiation detecting section 13 of the shot body side surface, namely to shoot through the surface of a radiation photographing object;” the body surface is typically construed as either the front or rear of a person) and a lateral direction (Paragraph 0080, “holding part 15 than the radiation detecting part 13 is closer to the shot object side”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘682 further in view of CN ‘698 as applied to claim 1 above, and further in view of U.S. Publication No. 2013/0056644 to Akahori (hereinafter Akahori) for the same reasons as set forth in the prior office action.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the closest prior arts of record teach methods of estimating indexes of the object presented for evaluation as well as methods of obtaining an actual measurement value. However, none of them alone or in any combination teaches correcting the estimated index based on the estimated index itself and the actual measurement that is output. Further, none of them alone or in any combination teaches calculating multiple different types of an evaluation index in relation to the subject in question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2018/0114321 to Matsutani discloses a dynamic image analysis system of breathing cycles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668